DETAILED ACTION
Remarks
This office action is in response to the application filled on 11/21/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. TW 107143035, filed on 11/30/2018 and parent Application No. TW 108139026, filed on 10/29/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“processing unit” in claim 1 and 11
Processing unit is described as CPU, microprocessor, DSP or PLC, see at least [0040] of PGPUB of submitted specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 
Dependent claim(s) 2-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 11, which recites “when an automatic control device is operated in an automatic learning mode” is not clear. It is not clear if this automatic control device is the same as previously (on preamble section) mentioned automatic control device or not. 
Also recites “a plurality of continuous images… and storing the continuous images…analyzing the continuous images… when the continuous images display the object” is not clear. It is not clear if the continuous images is referring the plurality of continuous images or not.
Dependent claim(s) 12-20 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Regarding claim 2 (and similarly claim 12), which recites “the continuous images recorded…to determine whether a hand image or a holding device image capturing the object” is not clear. It is not clear if the processing unit determining whether the holding device image is capturing the object or not by analyzing the recorded images. Or the processing unit is analyzing the recorded images and determining if the recorded images shows the object is placed on the working area or not (e.g. if there is an object in the working area or not based on the captured images). 
Also recites “when the continuous images appears the hand image…grasping the object, the processing unit identifies a grasping action” is not clear. It is not clear if the processing unit recognizes a grasping action by analyzing the continuous images or not.
For the examination purposes the claim limitation is interpreted as by analyzing the images the processing unit recognizes a grasp action on the object e.g. by analyzing the images the processing unit determines if an object is grasped or not.
Dependent claim(s) 3-5 is/are also rejected because they do not resolve their parent (claim 2’s) deficiencies. 
Dependent claim(s) 13-15 is/are also rejected because they do not resolve their parent (claim 12’s) deficiencies. 
Regarding claim 8 (and similarly claim 18), which recites “a grasping gesture data” is not clear. It is not clear if it is referring grasping gesture data mentioned on claim 3 or not.
Regarding claim 9 (and similarly claim 19), which recites “placement position data and placement posture data” is not clear. It is not clear if it is referring placement position data and placement posture data mentioned on claim 5 or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0193268 (“Tsou”), and in view of US 2018/0194490 (“Chen”), and further in view of US 2020/0164520 (“Noami”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Tsou discloses an automatic control device (see [0031], where “the robotic arm 10 is composed of a robotic arm body, a controller”; see also [0036], where “the processing device 50 …constructed as …a programmable controller”; see fig 3, where combination of 30, 40, 50 and 60 corresponds to control device. Per submitted specification 100 on fig 1 is control device, see fig 1 and [0038] of PGPUB of submitted specification), comprising: 
a processing unit (see fig 3, where 50 is a processing device); 
a memory unit, coupled to the processing unit, and configured to record an object database (per submitted specification, object model/type is recorded on object database, see [0043] and [0047] of PGPUB of submitted specification. see Tsou fig 3, where storage unit 60 is connected to processing unit and storage unit has 3D modeling module 51 and workpiece identification module 52. See also [0045], where “the database in the storage unit 60 can be used to store a corresponding lookup table indexed by workpiece code (or workpiece shape), and after identifying the code of the workpiece WP, the processing device 50 obtains the corresponding assembly procedure in the lookup table according to the code obtained.”; Lookup table is interpreted as object database.); and 
a camera unit, coupled to the processing unit (see fig 3, where 30 and 40 connected with the processing unit. See also [0034], where “the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images”), 
wherein when the automatic control device is operated in an automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that self-adaptive learning is interpreted as automatic learning), the camera unit is configured to obtain a (see [0034], where “More specifically, the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images to be subsequently processed by the processing device 50 in order to generate a 3D model;”) and store the (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing device 50 in order for the processing device 50 to analyze the parameters and thereby generate a 3D model of the workpiece WP.”; see also [0045], where “the code of the workpiece WP is obtained by the processing device 50 comparing the initial 3D model of the workpiece WP against a category in the database.”; see also [0048], where “The model numbers of the workpieces are obtained through a barcode reader or by comparing the 3D models of the workpieces against a category in the database.”; see also [0032], where “a moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]), 
wherein when the (see [0042], where “Now that the 30 object scanning device 30 has already obtained the initial 30 model of the workpiece WP by scanning, the 30 modeling module 51 can locate the workpiece WP using the coordinates of the workpiece WP… More specifically, by scanning the workpiece WP, the 30 object scanning device 30 obtains the coordinates of the workpiece WP on the carrying device 20 (or a storage platform), so when the carrying device 20 moves to the working area, the coordinate relationship between the workpiece WP and the robotic arm 10 can be determined by coordinate transformation to enable planning of the position of the workpiece WP in the global coordinate system W.”; location of the workpiece in the carrying device/storage platform is identified by scanning. Then the carrying device moves to the working area. The location/placement of work piece on the carrying device is interpreted as first placement area. The carrying device with work piece moving to the working area is interpreted as second placement area.), 
Tsou does not disclose the following limitation:
a memory unit… configured to record a behavior database;
camera unit is configured to obtain a plurality of continuous images, and a memory temporary storage area,
wherein when the continuous images display the object,… and the processing unit records the control data to the behavior database, wherein the control data comprise motion track data and motion posture data of the object.
However Chen discloses a system wherein a memory unit… configured to record a behavior database (see [0243], where “In some embodiments, data from the sensing module 1902 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1906… The memory units can store sensing data from the sensing module to be processed by the processing unit 1904. In some embodiments, the memory units of the non-transitory computer readable medium 1906 can be used to store the processing results produced by the processing unit 1904.”; see also [0039], where “In some embodiments, the payload devices may include imaging devices (including but not limited to video camera or camera)”; see also [0052], where “Any suitable sensor can be incorporated into the payload, such as an image capture device (e.g., a camera),”; see also [0242], where “The sensing module 1902 can utilize different types of sensors that collect information relating to the movable objects in different ways… For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera).”; see also [0096], where “by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. Memory unit is recording data from sensing module Camera is used as sensor for sensing module.);
the camera unit is configured to obtain a plurality of continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object), 
wherein when the continuous images display the object,… and the processing unit records the control data to the behavior database, wherein the control data comprise motion track data and motion posture data of the object (see [0096], where “ the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. see also [0052], where “a device that interacts with the environment (e.g., robotic arm, sample collector, liquid distributer, pesticide or fertilizer sprayer), or any other type of device or combinations thereof.”).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, a memory unit… configured to record a behavior database; the camera unit is configured to obtain a plurality of continuous images, wherein when the continuous images display the object,… and the processing unit records the control data to the behavior database, wherein the control data comprise motion track data and motion posture data of the object, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitation:
a memory temporary storage area. 
However Naomi discloses an image processing device wherein a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”). 
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature a memory temporary storage area, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Tsou discloses an automatic control device, wherein when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning), and the processing unit determines that the object matched with the object model recorded in the object database is moved, the processing unit analyzes the storage area to determine whether a hand image or a holding device image capturing the object (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing device 50 in order for the processing device 50 to analyze the parameters and thereby generate a 3D model of the workpiece WP.”; see also [0045], where “the code of the workpiece WP is obtained by the processing device 50 comparing the initial 3D model of the workpiece WP against a category in the database.”; see also [0048], where “The model numbers of the workpieces are obtained through a barcode reader or by comparing the 3D models of the workpieces against a category in the database.”; see also [0032], where “a plurality of workpieces WP are placed on a storage platform with a plurality of placing areas or more specifically are each placed at a fixed position on the storage platform”; moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]), 
Tsou does not disclose the following limitation:
continuous images, a temporary memory; and 
when the continuous images appears the hand image or the holding device image grasping the object, the processing unit identifies a grasping action performed by the hand image or a holding device image on the object.
However Chen further discloses a system wherein the system is obtaining continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, the system is obtaining continuous images, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitation:
a memory temporary storage area; and 
when the images appears the hand image or the holding device image grasping the object, the processing unit identifies a grasping action performed by the hand image or a holding device image on the object.
However Noami further discloses an image processing device wherein a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”), and 
when the images appears the hand image or the holding device image grasping the object, the processing unit identifies a grasping action performed by the hand image or a holding device image on the object (see fig 1, where work 106 is gripped by robot arm and placed on 109. The display screen is also showing the work 106. See also fig 4, where image is displaying if an object is grasped or not, need designated posture and moveable range. See also [0020], where “In the embodiment, a robot 102 includes a so-called arm portion and a tool portion that is attached to a tip end of the arm. As for the tool portion, a hand for gripping a work will be described as an example. Further, although the robot control device 101 according to the embodiment is assumed to receive control instructions from an image processing device 103,”; see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”; see also [0049], where “In a case in which an operation such as gripping of the work 106 cannot be performed unless the robot 102 is in a specific hand posture, the user changes the checkbox 412 to a checked state.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, a memory temporary storage area and when the images appears the hand image or the holding device image grasping the object, the processing unit identifies a grasping action performed by the hand image or a holding device image on the object, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 3, Tsou further discloses an automatic control device, when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”).
Tsou in view of Chen does not disclose the following limitations: 
wherein the control data comprise grasping gesture data of the hand image or the holding device image, 
the camera unit records grasping action performed by the hand image or the holding device image on the object to obtain the grasping gesture data.
However Noami further discloses an image processing device wherein the control data comprise grasping gesture data of the hand image or the holding device image (see [0022], where “the image processing device 103 converts data of the measured position and posture from data in a camera coordinate system into data in a robot coordinate system and transmits the data to the robot control device 101.”; see also [0049], where “checkbox 412 below the image display area 407 is a checkbox for setting whether or not to designate a hand posture when the movable range 107 of the robot is acquired (if the checkbox is checked, this means a hand posture is to be "designated"). In a case in which an operation such as gripping of the work 106 cannot be performed unless the robot 102 is in a specific hand posture,”; see also [0063], where “Pattern matching processing is performed on the designated image processing pattern matching process is performed. So there is a database containing posture of the work. Posture is interpreted as gesture.), 
the camera unit records grasping action performed by the hand image or the holding device image on the object to obtain the grasping gesture data (see [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; posture is interpreted as gesture. See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working platforn1 105 is performed as MOVE ROBOT 304 after starting the processing. CAPTURE IMAGE 305 is processing for imaging the work 106.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, wherein the control data comprise grasping gesture data of the hand image or the holding device image, the camera unit records grasping action performed by the hand image or the holding device image on the object to obtain the grasping gesture data, 
Regarding claim 4, Tsou further discloses an automatic control device, wherein when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”).
Tsou does not disclose the following limitations: 
the processing unit records the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit to obtain the motion track data and the motion posture data of the object.
However Chen further discloses a system wherein the camera unit to obtain the motion track data and the motion posture data of the object (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object. See also [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images.).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to the camera unit to obtain the motion track data and the motion posture data of the object, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitation: 
the processing unit records the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit.
However Noami further discloses an image processing device wherein the processing unit records the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit (see fig 1, where work 106 is gripped by robot arm and placed on 109. The display screen is also showing the work 106. See also [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; See also [0020], where “In the embodiment, a robot 102 includes a so-called arm portion and a tool portion that is attached to a tip end of the arm. As for the tool portion, a hand for gripping a work will be described as an example. Further, although the robot control device 101 according to the embodiment is assumed to receive control instructions from an image processing device 103,”; see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot .
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, the processing unit records the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 5, Tsou further discloses an automatic control device, when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning).
Tsou in view of Chen does not disclose the following limitations:
wherein the control data comprise placement position data and placement posture data, 
the processing unit records the placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit.
However Naomi further discloses an image processing device wherein the control data comprise placement position data and placement posture data (see [0022], where “the image pattern matching process is performed. So there is a database containing position and posture of the work.), 
the processing unit records the placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit (see [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working platforn1 105 is performed as .
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, wherein the control data comprise placement position data and placement posture data, the processing unit records the placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 6, Tsou further discloses an automatic control device, wherein the control data comprise environment characteristic data of the second placement area (per submitted specification, environment characteristics data include shape, appearance or surrounding conditions of the placement area, see [0046] of PGPUB of submitted specification. see Tsou fig 3, where 40 is the environment scanning device; see also [0034], where “environment scanning device 40 can take images covers the main working area. This enables the 30 environment scanning device 40 to analyze the working environment of the robotic arm 10 (i.e., the area in which the robotic arm 10 can be moved), preventing the robotic arm 10 from colliding, or otherwise interfering, with other objects in the environment while being moved.”), 
when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”), the processing unit records the environment characteristic data of the second placement area by the camera unit (see [0034], where “More specifically, the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images to be subsequently processed by the processing device 50 in order to generate a 3D model”; see also [0035], where “It should be pointed out that the 30 model of the robotic arm 10 can be obtained by the processing device 50 planning with parameters sampled by the 30 environment scanning device 40 in order for the processing device 50 to carry out planning and analysis of interference in real time, as detailed further below.”; see also [0036], where “The processing device 50 is coupled between the foregoing devices and works in conjunction with the storage unit 60 by accessing data in the storage unit 60 ( e.g., the data in a database in the storage unit 60) and executing programs pre-stored in the storage unit 60.”).
Regarding claim 7, Tsou further discloses an automatic control device, wherein when the automatic control device is operated in an automatic working mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning), the camera unit is configured to obtain another (see fig 3, where 30 and 40  may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images”), and the processing unit analyzes the another (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing device 50 in order for the processing device 50 to analyze the parameters and thereby generate a 3D model of the workpiece WP.”; see also [0045], where “the code of the workpiece WP is obtained by the processing device 50 comparing the initial 3D model of the workpiece WP against a category in the database.”; see also [0048], where “The model numbers of the workpieces are obtained through a barcode reader or by comparing the 3D models of the workpieces against a category in the database.”; see also [0032], where “a plurality of workpieces WP are placed on a storage platform with a plurality of placing areas or more specifically are each placed at a fixed position on the storage platform”; moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]), 
wherein when the processing unit determines the object is placed in the first placement area, the processing unit reads the (see [0042], where “Now that the 30 object scanning device 30 has already obtained the initial 30 model of the workpiece WP by scanning, the 30 modeling module 51 can locate the workpiece WP using the coordinates of the workpiece WP… More specifically, by scanning the workpiece WP, the 30 object scanning device 30 obtains the coordinates of the workpiece WP on the carrying device 20 (or a storage platform), so when the carrying device 20 moves to the working area, the coordinate relationship between the workpiece WP and the robotic arm 10 can be determined by coordinate transformation to enable planning of the position of the workpiece WP in the global coordinate system W.”; location of the workpiece in the carrying device/storage platform is identified by scanning. Then the carrying device moves to the working area. The location/placement of work piece on the carrying device is interpreted as first placement area. The carrying device with work piece moving to the working area is interpreted as second placement area.), 
Tsou does not disclose the following limitations:
the camera unit is configured to obtain a plurality of continuous images, and a memory temporary storage area,
a behavior database; and 
the processing unit automatic control a robotic arm to grasp and move the object, so as to place the object to the second placement area.
 a memory unit include a behavior database (see [0243], where “In some embodiments, data from the sensing module 1902 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1906… The memory units can store sensing data from the sensing module to be processed by the processing unit 1904. In some embodiments, the memory units of the non-transitory computer readable medium 1906 can be used to store the processing results produced by the processing unit 1904.”; see also [0039], where “In some embodiments, the payload devices may include imaging devices (including but not limited to video camera or camera)”; see also [0052], where “Any suitable sensor can be incorporated into the payload, such as an image capture device (e.g., a camera),”; see also [0242], where “The sensing module 1902 can utilize different types of sensors that collect information relating to the movable objects in different ways… For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera).”; see also [0096], where “by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. Memory unit is recording data from sensing module Camera is used as sensor for sensing module.);
the camera unit is configured to obtain a plurality of continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on camera is obtaining continuous images of the object).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, the camera unit is configured to obtain a plurality of continuous images, and a behavior database, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitations:
a memory temporary storage area, and
the processing unit automatic control a robotic arm to grasp and move the object, so as to place the object to the second placement area.
However Naomi further discloses an image processing device wherein a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”), and
the processing unit automatic control a robotic arm to grasp and move the object, so as to place the object to the second placement area (see fig 1, where work 106 is gripped by robot arm and placed on 109. The display screen is also showing the work 106. See also fig 4, where image is displaying if an object is grasped or not, need designated posture and moveable range. See also [0020], where “In the embodiment, a robot 102 includes a so-called arm portion and a tool portion that is attached to a tip end of the arm. As for the tool portion, a hand for .
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature a memory temporary storage area, and the processing unit automatic control a robotic arm to grasp and move the object, so as to place the object to the second placement area, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 11, as best understood in view of indefiniteness rejection explained above, Tsou further discloses an automatic control method suitable for an automatic control device (see [0031], where “the robotic arm 10 is composed of a robotic arm body, a controller”; see also [0036], where “the processing device 50 …constructed as …a programmable controller”; see fig 3, where combination of 30, 40, 50 and 60 corresponds to control device. Per submitted specification 100 on fig 1 is control device, see fig 1 and [0038] of PGPUB of submitted specification), wherein the automatic control method comprises:
 when an automatic control device is operated in an automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the self-adaptive learning is interpreted as automatic learning), obtaining a (see [0034], where “More specifically, the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images to be subsequently processed by the processing device 50 in order to generate a 3D model;”), and storing the continuous images to a memory (see [0045], where “the code of the workpiece WP is obtained by the processing device 50 comparing the initial 3D model of the workpiece WP against a category in the database.”; see also [0048], where “The model numbers of the workpieces are obtained through a barcode reader or by comparing the 3D models of the workpieces against a category in the database.”); 
analyzing the (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing device 50 in order for the processing device 50 to analyze the parameters and thereby generate a 3D model of the workpiece WP.”; see also [0032], where “a plurality of workpieces WP are moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]); 
when the (see [0042], where “Now that the 30 object scanning device 30 has already obtained the initial 30 model of the workpiece WP by scanning, the 30 modeling module 51 can locate the workpiece WP using the coordinates of the workpiece WP… More specifically, by scanning the workpiece WP, the 30 object scanning device 30 obtains the coordinates of the workpiece WP on the carrying device 20 (or a storage platform), so when the carrying device 20 moves to the working area, the coordinate relationship between the workpiece WP and the robotic arm 10 can be determined by coordinate transformation to enable planning of the position of the workpiece WP in the global coordinate system W.”; location of the workpiece in the carrying device/storage platform is identified by scanning. Then the carrying device moves to the working area. The location/placement of work piece on the carrying device is interpreted as first placement area. The carrying device with work piece moving to the working area is interpreted as second placement area.), 
recording the control data to a (per submitted specification, object model/type is recorded on object database, see [0043] and [0047] of PGPUB of submitted specification. see Tsou fig 3, where storage unit 60 is connected to processing unit and storage unit has 3D modeling module 51 and workpiece identification Lookup table is interpreted as object database.).
Tsou does not disclose the following limitations:
a plurality of continuous images, a memory temporary storage area;
wherein the control data comprise motion track data and motion posture data of the object; and 
recording… to a behavior database.
However Chen further discloses a method wherein the camera unit is configured to obtain a plurality of continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object), 
wherein the control data comprise motion track data and motion posture data of the object (see [0096], where “ the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. ; and
recording… to a behavior database (see [0243], where “In some embodiments, data from the sensing module 1902 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1906… The memory units can store sensing data from the sensing module to be processed by the processing unit 1904. In some embodiments, the memory units of the non-transitory computer readable medium 1906 can be used to store the processing results produced by the processing unit 1904.”; see also [0039], where “In some embodiments, the payload devices may include imaging devices (including but not limited to video camera or camera)”; see also [0052], where “Any suitable sensor can be incorporated into the payload, such as an image capture device (e.g., a camera),”; see also [0242], where “The sensing module 1902 can utilize different types of sensors that collect information relating to the movable objects in different ways… For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera).”; see also [0096], where “by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. Memory unit is recording data from sensing module Camera is used as sensor for sensing module.).
a plurality of continuous images; wherein the control data comprise motion track data and motion posture data of the object; and recording… to a behavior database, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitation:
a memory temporary storage area. 
However Naomi further discloses a method comprising a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”). 
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, a memory temporary storage area, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Tsou discloses an automatic control method, comprising: 
when the automatic control device is operated in the automatic learning mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required self-adaptive learning is interpreted as automatic learning), and determining that the object matched with the object model recorded in the object database is moved by the processing unit, analyzing the (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing device 50 in order for the processing device 50 to analyze the parameters and thereby generate a 3D model of the workpiece WP.”; see also [0045], where “the code of the workpiece WP is obtained by the processing device 50 comparing the initial 3D model of the workpiece WP against a category in the database.”; see also [0048], where “The model numbers of the workpieces are obtained through a barcode reader or by comparing the 3D models of the workpieces against a category in the database.”; see also [0032], where “a plurality of workpieces WP are placed on a storage platform with a plurality of placing areas or more specifically are each placed at a fixed position on the storage platform”; moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]); and
 Tsou does not disclose the following limitation:

continuous images, memory temporary storage area, and 
when the continuous images appears the hand image or the holding device image grasping the object, identifying a grasping action performed by the hand image or a holding device image on the object by the processing unit.
However Chen further discloses a method wherein the method is obtaining continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, the method is obtaining continuous images, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitations:
memory temporary storage area, and 
when the… images appears the hand image or the holding device image grasping the object, identifying a grasping action performed by the hand image or a holding device image on the object by the processing unit.
 a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”), and
when the… images appears the hand image or the holding device image grasping the object, identifying a grasping action performed by the hand image or a holding device image on the object by the processing unit (see fig 1, where work 106 is gripped by robot arm and placed on 109. The display screen is also showing the work 106. See also fig 4, where image is displaying if an object is grasped or not, need designated posture and moveable range. See also [0020], where “In the embodiment, a robot 102 includes a so-called arm portion and a tool portion that is attached to a tip end of the arm. As for the tool portion, a hand for gripping a work will be described as an example. Further, although the robot control device 101 according to the embodiment is assumed to receive control instructions from an image processing device 103,”; see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”; see also [0049], where “In a case in which an operation such as gripping of the work 106 cannot be performed unless the robot 102 is in a specific hand posture, the user changes the checkbox 412 to a checked state.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, a memory temporary storage area, and when the… images appears the hand image or the holding device image grasping the object, identifying a grasping action performed by the hand image or a holding device image on the object by the processing unit, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 13, Tsou in view of Chen does not disclose the following limitations: 
recording grasping action performed by the hand image or the holding device image on the object to obtain grasping gesture data by the camera unit, 
wherein the control data comprise the grasping gesture data of the hand image or the holding device image.
However Noami further discloses an automatic control method, wherein the step of obtaining the control data corresponding to the object being moved from the first placement area to the second placement area by the processing unit comprises: 
recording grasping action performed by the hand image or the holding device image on the object to obtain grasping gesture data by the camera unit (see [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; posture is interpreted as gesture. See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working , 
wherein the control data comprise the grasping gesture data of the hand image or the holding device image (see [0022], where “the image processing device 103 converts data of the measured position and posture from data in a camera coordinate system into data in a robot coordinate system and transmits the data to the robot control device 101.”; see also [0049], where “checkbox 412 below the image display area 407 is a checkbox for setting whether or not to designate a hand posture when the movable range 107 of the robot is acquired (if the checkbox is checked, this means a hand posture is to be "designated"). In a case in which an operation such as gripping of the work 106 cannot be performed unless the robot 102 is in a specific hand posture,”; see also [0063], where “Pattern matching processing is performed on the designated image processing area 108 in the image acquired by the imaging device 104, and the position, the posture, and the like of the work 106 are measured.”; pattern matching process is performed. So there is a database containing posture of the work. Posture is interpreted as gesture.).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, recording grasping action performed by the hand image or the holding device image on the object to obtain grasping gesture data by the camera unit, wherein the control data comprise the grasping gesture data of the hand image or the holding device image, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 14, Tsou does not disclose the following limitations: 
recording the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit to obtain the motion track data and the motion posture data of the object.
However Chen further discloses a method wherein the camera unit to obtain the motion track data and the motion posture data of the object (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object. See also [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time to derive the spatial movement characteristics (e.g., instantaneous position, velocity, acceleration, attitude, orientation, etc.) of the object.”; velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images.).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, the camera unit to obtain the motion track data and the motion posture data of the object, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitations: 
recording the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit.
However Noami discloses an automatic control method, wherein the step of obtaining the control data corresponding to the object being moved from the first placement area to the second placement area by the processing unit comprises: 
recording the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit (see [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working platforn1 105 is performed as MOVE ROBOT 304 after starting the processing. CAPTURE IMAGE 305 is processing for imaging the work 106.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate recording the hand image or the holding device image moving and placing the object from the first placement area to the second placement area by the camera unit, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 15,  Tsou in view of Chen does not disclose the following limitations:
recording placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit, 
wherein the control data comprise the placement position data and the placement posture data.
However Naomi further discloses an automatic control method, wherein the step of obtaining the control data corresponding to the object being moved from the first placement area to the second placement area by the processing unit comprises: 
recording placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit (see [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control , 
wherein the control data comprise the placement position data and the placement posture data (see [0022], where “the image processing device 103 converts data of the measured position and posture from data in a camera coordinate system into data in a robot coordinate system and transmits the data to the robot control device 101.”; see also [0049], where “checkbox 412 below the image display area 407 is a checkbox for setting whether or not to designate a hand posture when the movable range 107 of the robot is acquired (if the checkbox is checked, this means a hand posture is to be "designated"). In a case in which an operation such as gripping of the work 106 cannot be performed unless the robot 102 is in a specific hand posture,”; see also [0063], where “Pattern matching processing is performed on the designated image processing area 108 in the image acquired by the imaging device 104, and the position, the posture, and the like of the work 106 are measured.”; pattern matching process is performed. So there is a database containing position and posture of the work.).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, recording placement position data of the object placed in the second placement area and placement posture data of the object placed by the hand image or the holding device image in the second placement area by the camera unit, wherein the control data comprise the placement position data and the placement posture data, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 16, Tsou further discloses an automatic control method, wherein the step of obtaining the control data corresponding to the object being moved from the first placement area to the second placement area by the processing unit comprises: 
recording environment characteristic data of the second placement area by the camera unit (see [0034], where “More specifically, the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images to be subsequently processed by the processing device 50 in order to generate a 3D model”; see also [0035], where “It should be pointed out that the 30 model of the robotic arm 10 can be obtained by the processing device 50 planning with parameters sampled by the 30 environment scanning device 40 in order for the processing device 50 to carry out planning and analysis of interference in real time, as detailed further below.”; see also [0036], where “The processing device 50 is coupled between the foregoing devices and works in conjunction with the storage unit 60 by accessing data in the storage unit 60 ( e.g., the data in a database in the storage unit 60) and executing programs pre-stored in the storage unit 60.”), 
wherein the control data comprise environment characteristic data of the second placement area (per submitted specification, environment characteristics data include shape, appearance or surrounding conditions of the placement area, see [0046] of PGPUB of submitted specification. see Tsou fig 3, where 40 is the environment scanning device; see also [0034], where “environment scanning device 40 can take images covers the main working area. This enables the 30 environment scanning device 40 to analyze the working environment of the .
Regarding claim 17, Tsou further discloses an automatic control method, comprising: 
when the automatic control device is operated in an automatic working mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning), obtaining another (see fig 3, where 30 and 40 connected with the processing unit. See also [0034], where “the 3D environment scanning device 40 may be an active depth camera, a binocular camera, a 3D scanner, or a combination of cameras for taking images”); 
analyzing the another (per submitted specification, processing unit analyze the images and determine if there is an object on the placement area. The object on the placement area also matches with the object database model, see [0047] and [0054] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as processing unit is determining a presence of an object on an area and that object matches with the model of database object. see Tsou [0033], where “The 3D object scanning device 30 may be a 3D scanner configured for obtaining the appearance parameters of the workpiece WP and sending the parameters to the processing moved in a first placement area is interpreted as placing the object on a storage platform/carrying device. see also [0012]); 
when the processing unit determines the object is placed in the first placement area, reading the (see [0042], where “Now that the 30 object scanning device 30 has already obtained the initial 30 model of the workpiece WP by scanning, the 30 modeling module 51 can locate the workpiece WP using the coordinates of the workpiece WP… More specifically, by scanning the workpiece WP, the 30 object scanning device 30 obtains the coordinates of the workpiece WP on the carrying device 20 (or a storage platform), so when the carrying device 20 moves to the working area, the coordinate relationship between the workpiece WP and the robotic arm 10 can be determined by coordinate transformation to enable planning of the position of the workpiece WP in the global coordinate system W.”; location of the workpiece in the carrying device/storage platform is identified by scanning. Then the carrying device moves to the working area. The location/placement of work piece on the carrying device is interpreted as first placement area. The carrying device with work piece moving to the working area is interpreted as second placement area.); 

Tsou does not disclose the following limitations:
the camera unit is configured to obtain a plurality of continuous images, and a memory temporary storage area,
a behavior database; and 
automatic controlling a robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area.
However Chen further discloses a system wherein a memory unit include a behavior database (see [0243], where “In some embodiments, data from the sensing module 1902 can be directly conveyed to and stored within the memory units of the non-transitory computer readable medium 1906… The memory units can store sensing data from the sensing module to be processed by the processing unit 1904. In some embodiments, the memory units of the non-transitory computer readable medium 1906 can be used to store the processing results produced by the processing unit 1904.”; see also [0039], where “In some embodiments, the payload devices may include imaging devices (including but not limited to video camera or camera)”; see also [0052], where “Any suitable sensor can be incorporated into the payload, such as an image capture device (e.g., a camera),”; see also [0242], where “The sensing module 1902 can utilize different types of sensors that collect information relating to the movable objects in different ways… For example, the sensors can include inertial sensors, GPS sensors, velocity, acceleration, position and orientation of the object is tracked by analyzing images. So control data (motion trajectory and orientation) is tracked by analyzing the images. Memory unit is recording data from sensing module Camera is used as sensor for sensing module.);
the camera unit is configured to obtain a plurality of continuous images (see [0096], where “the linear or angular velocity/acceleration of the object may be detected based on positional differences of the object over time… by analyzing a sequence of image frames of the object captured over time”; camera is obtaining continuous images of the object).
Because both Tsou and Chen are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou to incorporate the teachings of Chen by including the above feature, the camera unit is configured to obtain a plurality of continuous images, and a behavior database, for proving an stable and accurate robot arm travelling path based on object position and orientation.
Tsou in view of Chen does not disclose the following limitations:
a memory temporary storage area, and
automatic controlling a robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area.
 a memory temporary storage area (see fig 2, block 214 temporary storage. See also [0034], where “the image processing program 207 includes a temporary storage subroutine 214 that uses a RAM area”), and
automatic controlling a robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area (see fig 1, where work 106 is gripped by robot arm and placed on 109. The display screen is also showing the work 106. See also fig 4, where image is displaying if an object is grasped or not, need designated posture and moveable range. See also [0020], where “In the embodiment, a robot 102 includes a so-called arm portion and a tool portion that is attached to a tip end of the arm. As for the tool portion, a hand for gripping a work will be described as an example. Further, although the robot control device 101 according to the embodiment is assumed to receive control instructions from an image processing device 103,”; see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”).
Because  Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature a memory temporary storage area, and automatic controlling a robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area, for proving successful grasp of an object by observing real-time situation of the object via display.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0193268 (“Tsou”), in view of US 2018/0194490 (“Chen”), and in view of US 2020/0164520 (“Noami”), as applied to claims 1, 7, 11 and 17 above, and in view of US 9,981,382 (“Strauss”), and further in view of US 2018/0250820 (“Shimodaira”). 
Regarding claim 8, as best understood in view of indefiniteness rejection explained above, Tsou further discloses an automatic control device, wherein when the automatic control device is operated in the automatic working mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning).
Tsou in view of Chen does not disclose the following limitations:
the processor operates the robotic arm to grasp the object according to the motion track data and the motion posture data of the object which is preset or modified and a grasping gesture data, and move to the second placement area.
However Noami further discloses an automatic control device, wherein the processor operates the robotic arm to grasp the object (see fig 1, where work 106 is gripped by robot arm and placed on 109. see also [0023], where “the robot control device 101 performs control for 109 corresponds to second placement area. See also [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; posture is interpreted as gesture. See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working platforn1 105 is performed as MOVE ROBOT 304 after starting the processing. CAPTURE IMAGE 305 is processing for imaging the work 106.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, the processor operates the robotic arm to grasp the object and move to the second placement area and a grasping gesture data, for proving successful grasp of an object by observing real-time situation of the object via display.
Tsou in view of Chen and Noami does not disclose the following limitation:
grasp the object according to the motion track data and the motion posture data of the object which is preset or modified.
 grasp the object according to the motion track data (see col lines, where “The specific orientation in which the object is placed on the support stand may be determined by the robotic device based on the target pose of the object, a planned trajectory for moving the object to the target pose, a range of motion limit of the robotic device and any robotic manipulators and/or end effectors thereof, and/or a collision analysis, along the planned trajectory, between the robotic device and the environment and/or the robotic device and itself.”; a planned trajectory for moving the object is used. Planned trajectory is interpreted as motion track data.).
Because Tsou, Chen, Noami and Strauss are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen and Noami to incorporate the teachings of Strauss by including the above feature, grasp the object according to the motion track data of the object which is preset or modified, for avoiding any collision and preventing any damage to the object and robotic arm.
Tsou in view of Chen, Noami and Strauss does not disclose the following limitation:
grasp the object according to …the motion posture data of the object which is preset or modified.
However Shimodaira discloses a system for grasping and moving an object by robot wherein grasp the object according to …the motion posture data of the object which is preset or modified (see [0149], where “The robot controller 6 controls the robot such that the robot identifies a workpiece WK which is a grasping target within the plurality of workpieces based on predetermined posture is interpreted as preset posture data).
Because Tsou, Chen, Noami, Strauss and Shimodaira are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen, Noami and Strauss to incorporate the teachings of Shimodaira by including the above feature, grasp the object according to …the motion posture data of the object which is preset or modified, for avoiding any collision and preventing any damage to the object and robotic arm.
Regarding claim 18, as best understood in view of indefiniteness rejection explained above, Tsou in view of Chen does not disclose the following limitations: 
wherein the step of automatic controlling the robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area comprises: 
operating the robotic arm to grasp the object according to the motion track data and the motion posture data of the object which is preset or modified and a grasping gesture data, and moving to the second placement area.
However Noami further discloses a method wherein the step of automatic controlling the robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area comprises: 
operating the robotic arm to grasp the object (see fig 1, where work 106 is gripped by robot arm and placed on 109. see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”; 109 corresponds to second placement area. See also [0022], where “the image processing device 103 images the work 106 using the imaging device 104. Next, the image processing device 103 performs image processing using data of the captured image and measures the position and the posture of the work 106.”; posture is interpreted as gesture. See also [0040], where “The flowchart 303 is an example in which processing of causing the robot 102 to pick up the work 106 from the working platform 105 and to place the work 106 on the placement platform 109 is described using a plurality of processing parts. According to the flowchart 303, posture control for causing the robot 102 to move to above the working platforn1 105 is performed as MOVE ROBOT 304 after starting the processing. CAPTURE IMAGE 305 is processing for imaging the work 106.”).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, wherein the step of automatic controlling the robotic arm to grasp and move the object by the processing unit, so as to place the object to the second placement area comprises: operating the robotic arm to grasp the object …according to the a grasping gesture data, and moving to the second placement area, for proving successful grasp of an object by observing real-time situation of the object via display.
Tsou in view of Chen and Noami does not disclose the following limitation:
grasp the object according to the motion track data and the motion posture data of the object which is preset or modified.
However Strauss further discloses a system for grasping and moving an object by robot wherein grasp the object according to the motion track data (see col lines, where “The specific orientation in which the object is placed on the support stand may be determined by the robotic device based on the target pose of the object, a planned trajectory for moving the object to the target pose, a range of motion limit of the robotic device and any robotic manipulators and/or end effectors thereof, and/or a collision analysis, along the planned trajectory, between the robotic device and the environment and/or the robotic device and itself.”; a planned trajectory for moving the object is used. Planned trajectory is interpreted as motion track data.).
Because Tsou, Chen, Noami and Strauss are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen and Noami to incorporate the teachings of Strauss by including the above feature, grasp the object according to the motion track data of the object which is preset or modified, for avoiding any collision and preventing any damage to the object and robotic arm.
Tsou in view of Chen, Noami and Strauss does not disclose the following limitation:
grasp the object according to …the motion posture data of the object which is preset or modified.
However Shimodaira further discloses a system for grasping and moving an object by robot wherein grasp the object according to …the motion posture data of the object which is preset or modified (see [0149], where “The robot controller 6 controls the robot such that the robot identifies a workpiece WK which is a grasping target within the plurality of workpieces based on the three-dimensional shapes of the workpieces WK measured by the sensor unit 2 and the robot grasps the workpiece WK. While the workpiece WK is grasped, the arm ARM is caused to motion and to move the workpiece to a predetermined mounting position and mounts the workpiece WK in a predetermined posture.”; predetermined posture is interpreted as preset posture data).
Because Tsou, Chen, Noami, Strauss and Shimodaira are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen, Noami and Strauss to incorporate the teachings of Shimodaira by including the above feature, grasp the object according to …the motion posture data of the object which is preset or modified, for avoiding any collision and preventing any damage to the object and robotic arm.

Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0193268 (“Tsou”), in view of US 2018/0194490 (“Chen”), and in view of US 2020/0164520 (“Noami”), as applied to claim 1, 7, 11 and 17 above, and further in view of US 2012/0022691 (“Owens”) . 
Regarding claim 9, as best understood in view of indefiniteness rejection explained above, Tsou further discloses an automatic control device, wherein when the automatic control device is operated in the automatic working mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning).
Tsou in view of Chen does not disclose the following limitation:
 after the robot arm grasps the object and moves to the second placement area, the processing unit operates the robotic arm to place the object in the second placement area according to placement position data and placement posture data.
However Noami further discloses an image processing device wherein after the robot arm grasps the object and moves to the second placement area (see fig 1, where work 106 is gripped by robot arm and placed on 109. see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”), the processing unit operates the robotic arm to place the object in the second placement area according to placement position data (see [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109 and performs control for releasing the gripping of the work with the hand, thereby causing the end effector move the work 106 to a designated position of a placement platform 109.).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, after the robot arm grasps the object and moves to the second placement area, the processing unit operates the robotic arm to place the object in the second placement area according to placement position data, for proving successful grasp of an object by observing real-time situation of the object via display.
Tsou in view of Chen and Noami does not disclose the following limitation:
 the robotic arm to place the object… according to… placement posture data.
However Owens discloses an automatic position of an object wherein the robotic arm to place the object… according to… placement posture data (see [0023], where “the robotic end effector 102 may receive commands from a processor to pick up and place an… object in a predetermined location and orientation by using comparing a training data set”; orientation is interpreted as posture.).
Because Tsou, Chen, Noami and Owens are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen and Noami to incorporate the teachings of Owens by including the above feature, the robotic arm to place the object… according to… placement posture data, 
Regarding claim 10, Tsou further discloses an automatic control device, wherein when the automatic control device is operated in the automatic working mode (see [0005], where “a multi-axis robotic arm with a self-adaptive learning function so that the robotic arm can find the optimal working paths in non-single manufacturing processes required by product customization.”; self-adaptive learning is interpreted as automatic learning), and (see fig 3, where 40 is the environment scanning device; see also [0034], where “environment scanning device 40 can take images covers the main working area. This enables the 30 environment scanning device 40 to analyze the working environment of the robotic arm 10 (i.e., the area in which the robotic arm 10 can be moved), preventing the robotic arm 10 from colliding, or otherwise interfering, with other objects in the environment while being moved.”; see also [0035], where “It should be pointed out that the 30 model of the robotic arm 10 can be obtained by the processing device 50 planning with parameters sampled by the 30 environment scanning device 40 in order for the processing device 50 to carry out planning and analysis of interference in real time, as detailed further below.”; see also [0036], where “The processing device 50 is coupled between the foregoing devices and works in conjunction with the storage unit 60 by accessing data in the storage unit 60 ( e.g., the data in a database in the storage unit 60) and executing programs pre-stored in the storage unit 60.”).
Tsou in view of Chen does not disclose the following limitation:
 the robot arm grasps the object and moves to the second placement area.
 the robot arm grasps the object and moves to the second placement area (see fig 1, where work 106 is gripped by robot arm and placed on 109. see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”; end effector move the work 106 to a designated position of a placement platform 109.).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, the robot arm grasps the object and moves to the second placement area, for proving successful grasp of an object by observing real-time situation of the object via display.
Regarding claim 19, as best understood in view of indefiniteness rejection explained above, Tsou in view of Chen does not disclose the following limitation: 
wherein the step of operating a robot arm to grasp and move the object by the processing unit according to the control data, so as to place the object in the second placement area comprises: 
operating the robotic arm by the processing unit to place the object in the second placement area according to placement position data and placement posture data.
However Noami further discloses a method, wherein the step of operating a robot arm to grasp and move the object by the processing unit according to the control data (see fig 1, , so as to place the object in the second placement area comprises: 
operating the robotic arm by the processing unit to place the object in the second placement area according to placement position data  (see [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109 and performs control for releasing the gripping of the work with the hand, thereby causing the work 106 to have moved.”; end effector move the work 106 to a designated position of a placement platform 109.).
Because  Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, wherein the step of operating a robot arm to grasp and move the object by the processing unit according to the control data, so as to place the object in the second placement area comprises: operating the robotic arm by the processing unit to place the object in the second placement area according to placement position data, for proving successful grasp of an object by observing real-time situation of the object via display.

operating the robotic arm …to place the object… according to… placement posture data.
However Owens further discloses an automatic position of an object wherein operating the robotic arm …to place the object… according to… placement posture data (see [0023], where “the robotic end effector 102 may receive commands from a processor to pick up and place an… object in a predetermined location and orientation by using comparing a training data set”; orientation is interpreted as posture.).
Because Tsou, Chen, Noami and Owens are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen and Noami to incorporate the teachings of Owens by including the above feature, operating the robotic arm …to place the object… according to… placement posture data, for avoiding any damage of object during handling by fitting the object on placement location properly. 
Regarding claim 20, Tsou further discloses an automatic control method, wherein the step of operating a robot arm 
operating the robotic arm by the processing unit to place the object… according to the environment characteristic data (see fig 3, where 40 is the environment scanning device; see also [0034], where “environment scanning device 40 can take images covers the main working area. This enables the 30 environment scanning device 40 to analyze the working environment of the robotic arm 10 (i.e., the area in which the robotic arm 10 can be moved), preventing the .
Tsou in view of Chen does not disclose the following limitation:
robot arm to grasp and move the object… to place the object in the second placement area.
However Noami further discloses an image processing device wherein robot arm to grasp and move the object… to place the object in the second placement area (see fig 1, where work 106 is gripped by robot arm and placed on 109. see also [0023], where “the robot control device 101 performs control for gripping the work 106 with a hand (end effector) of the robot 102. Subsequently, the robot control device 101 causes the robot 102 to move to a designated position on a placement platform 109”; end effector move the work 106 to a designated position of a placement platform 109.).
Because Tsou, Chen and Noami are in the same field of endeavor of robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Tsou in view of Chen to incorporate the teachings of Noami by including the above feature, robot arm to grasp and move the object… to place the object in the second placement area, for proving successful grasp of an object by observing real-time situation of the object via display.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 10,417781 (“Konolige”) discloses a method for determining 3D pose of object.
US 2018/0196585 (“Densham”) discloses a system that shows position of an object inside an environment via continuous image display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/S.T.K./Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        ching,